Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
Claim(s) 18,19,22,23,24,27,35, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soller et al (2011/0205535).

18. New) A sensor that detects a heart rate and/or a blood oxygen content. comprising a radiation source and a photodetector (see at least figure 1a which shows photodetector 12 and rows of LEDs 14a,14b,16a-16f), wherein the radiation source comprises a - light-emitting diode array, the light-emitting diode array comprises a plurality of emission regions, the emission regions each comprise a first light-emitting diode and a second light- emitting diode, (the radiation sources are LEDs, see at least ¶146) the first light-emitting diode comprises a first wavelength, the second light- emitting diode comprises a second wavelength, (the LEDs have different wavelengths, see at least ¶146) and a distance between the first light-emitting diode and the second light-emitting diode within the emission regions is 100 micrometers or less. (the distance between the LEDs is 100 micrometers of less, see at least figure 1a)

19, (New) The sensor according to claim 18. wherein the first wavelength is in a range of 550 to 590 nanometers and/or the second wavelength is greater than 800 nanometers. (see at least ¶160 which teaches wavelengths greater than 800 nm, as well as wavelengths that  can have a central wavelength of 600nm with a bandwidth of 15nm, for example.)  

22. (New) The sensor according to claim 18, wherein the first light-emitting diodes and the second light-emitting diodes are contacted independently of one another, the sensor comprises a controller, and the controller is configured to operate the first light-emitting diodes and the second light-emitting diodes independently of one another. (see at least ¶151 which teaches a processor, which his considered to be a controller since it controls the radiation intensity of each of the individual LEDs)

23. (New) The sensor according to claim 18, wherein the emission regions comprise a third light-emitting diode, and the third light-emitting diode comprises a third wavelength. (see at least figure 1a and at least ¶147)

24. (New) The sensor according to claim 23. wherein the third wavelength is in a range of 640 to 680 nanometers. (any of the LEDs can be designated as having the recited range.  See also at least ¶160)

27. (New} The sensor according to claim 18, wherein the sensor comprises a housing, and the radiation source and the photodetector are arranged within the housing. (see at least figures 3a,3b)


35. | (New) The sensor according to claim 18, wherein the light-emitting diode array is
subdivided into a first emission region and a second emission region. (see at least figure 1a which shows various emission regions)


Claim Rejections - 35 USC § 103
Claim 20,21,25,26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Anc (2012/0248479).

20. {New} The sensor according to claim 18, wherein at least one of the first light-
- emitting diode comprises a first conversion element and the second light-emitting diode comprises a second conversion element. (Soller is silent as to conversion elements.  Anc teaches conversion elements, see at least ¶3 which teaches that they can be used to convert LED light to visible or infrared regions.  It would have been obvious to use such since it would merely yield predictable results, and they are well known in the art)

21. (New) The sensor according to claim 20, wherein at least one of the first
(see at least ¶9 of Anc)

25. (New) The sensor according to claim 23. wherein the third light-emitting diode
 comprises a third conversion element. (Soller is silent as to conversion elements.  Anc teaches conversion elements, see at least ¶3 which teaches that they can be used to convert LED light to visible or infrared regions.  It would have been obvious to use such since it would merely yield predictable results, and they are well known in the art)


26. (New) The sensor according to claim 25, wherein the third conversion element comprises quantum dots. (see at least ¶9 of Anc)




Claim 29,30,31,36,37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535).

29. (New} The sensor according to claim 27, wherein the housing comprises a recess, the radiation source and the photodetector are arranged within the recess, and the housing with the recess may be arranged on a body part such that the recess faces in the direction of the body part. (see at least figure 3a and at least ¶133 which teaches straps to hold the device to a patient.  Soller is silent as to a recess however, the curved configuration of the housing shown in figure 3a,3b is considered to be a recess.  Even if not, it would have been obvious to make the housing curved, and thus have a recess, in order to better fit onto the patient’s finger, or arm, for example.)

30. (New) The sensor according to claim 18. wherein the light-emitting diode array comprises light-emitting diodes on a carrier, the light-emitting diodes are arranged in at least four columns and at least four rows on the carrier, a first column comprises first light-emitting diodes, a second column comprises second light-emitting diodes and two emission regions are provided in each row. (see at least figure 1a which shows rows and columns of LEDs.  To have two emission regions in each row is considered to be an obvious design choice yielding merely predictable results.  The ordinarily skilled artisan is expected to arrange the rows and columns to best fit the area of the patient’s body that is being sensed, see also at least ¶116 which teaches any number of radiation sources)

31.  (New) The sensor according to claim 30, wherein third light-emitting diodes are provided in a third column, and the light-emitting diodes are arranged in at least six columns and
at least four rows. (see at least ¶116.  Further, as stated above, the ordinarily skilled artisan can arrange the rows and columns that best fits the particular patient, yielding merely predictable results)

independently of one another and of the first light-emitting diodes and the second light-emitting diodes, the third light-emitting diodes are each operated with a variable further voltage oscillating between zero volts and an operating voltage, and the oscillating variable further voltage of each third light-emitting diode comprises a dedicated frequency. (see comments re claim 32.  Further, any number of LEDs can be used, see at least figure 1a and at least ¶146,147,151,158-160)

36. | (New) The sensor according to claim 18, wherein the light-emitting diode array
_comprises eight emission regions, the light-emitting diode array consists of sixteen light-emitting diodes in four columns and four rows, a first emission region and a second emission region each comprising a first light-emitting diode and a second light-emitting diode are each arranged in each row, first light-emitting diodes are arranged within a first column, while second light- emitting diodes are arranged in a second column, said light-emitting diodes respectively forming the first emission regions, and first light-emitting diodes are arranged within a third column while second light-emitting diodes are in turn arranged in a fourth column, said light-emitting diodes respectively forming the second emission regions. (the ordinarily skilled artisan is considered to arrange the rows and columns of arrays to best apply to the particular patient.  Thus, the subject matter of the claims is considered to be an obvious design choice yielding merely predictable results.  Further, no criticality is set forth in applicant’s disclosure for such arrangement and number of rows and columns)

37. | (New) The sensor according to claim 18, wherein the light-emitting diode array comprises eight emission regions, the light-emitting diode array consists of sixteen light-emitting diodes in four columns and four rows, a first emission region and a second emission region each comprising a first light-emitting diode and a second light-emitting diode are each arranged in each row, and the order of the first light-emitting diodes and the second light-emitting diodes is interchanged in every second one of the rows, thus resulting overall in a checkered arrangement of the light-emitting diodes. (the ordinarily skilled artisan is considered to arrange the rows and columns of arrays to best apply to the particular patient.  Thus, the subject matter of the claims is considered to be an obvious design choice yielding merely predictable results.  Further, no criticality is set forth in applicant’s disclosure for such arrangement and number of rows and columns)


Claim 32-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Gulati et al (2015/0018644).
32. (New) A method of operating a sensor, wherein the sensor comprises a radiation source and a photodetector, the radiation source comprises a light-emitting diode array, the light emitting diode array comprises a plurality of emission regions, the emission regions each comprise a first light-emitting diode and a second light-emitting diode, (see at least figure 1a) the first light-emitting diode comprises a source of green light, the second light-emitting diode comprises an infrared source (each Led can emit a different wavelength of light, see at least ¶146, and the wavelengths emitted can be in the infrared zone, and in the green zone, see a least ¶158-160 which teaches that, for example, the bandwidth can be 5nm and the central wavelength can be 600nm, which allows emission of green light.  Further, infrared Is between 700nm and 1mm in wavelength, which is taught as well), the distance between the first light-emitting diode and the second light-emitting diode within the emission regions is a maximum of 100 micrometers,(see at least figure 1a) the sensor comprises a controller, the controller is configured to operate the first light-emitting diodes and the second light-emitting diodes independently of one another, (see at least ¶151 which teaches a processor, which his considered to be a controller since it controls the radiation intensity of each of the individual LEDs) the first light-emitting diodes and the second light-emitting diodes are each operated (see at least ¶152 which teaches a variable frequency  that is on and off, and thus between zero and a operating voltage), the signal of the photodetector is divided into individual components on the basis of the dedicated frequencies, and the individual components are assigned to the light-emitting diodes on the basis of the dedicated frequencies. (at least ¶153 teaches that the currents are introduced into each LED, and that each Led can emit different frequencies. See las ¶151,154 which teaches a processor which controls radiation intensity of each LED individually.  Soller is silent as to having the signal of the photodetector divided into individual components.  However, Gulati teaches that such is common in the art, see at least ¶248.  It would have been obvious to divided into individual components since it would merely yield predictable results, and such is known to facilitate wavelength selection)

33. (New) The method according to claim 32 wherein the emission regions each comprise a third light-emitting diode. the controller is configured to operate the third light- emitting diodes independently of one another and of the first light-emitting diodes and the second light-emitting diodes, the third light-emitting diodes are each operated with a variable further voltage oscillating between zero volts and an operating voltage, and the oscillating variable further voltage of each third light-emitting diode comprises a dedicated frequency. (see comments re claim 32.  Further, any number of LEDs can be used, see at least figure 1a and at least ¶146,147,151,158-160)




is divided into the individual components by Fourier analysis.  (Soller is silent as to Fourier analysis.  However, such is common in the art of photodetection, see at least ¶248 of Gulati.  It would have been obvious to use such since it would merely yield predictable results, and Fourier analysis is widely used in the art.)


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soller et al (2011/0205535) and Blanken (2018/0235525).
28. (New) The sensor according to claim 27, wherein the housing comprises a recess,
the recess is configured to receive a body part or a finger, and the radiation source and the
photodetector are arranged on different sides of the recess. (Soller is silent as to such recess.  However, Blanken teaches a device that allows for insertion of a finger, see at least figure 1 and ¶35.  To use such shape for the housings of Soller would have been obvious since it would merely yield predictable results.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792